Citation Nr: 1102887	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disk disease with neurogenic claudication and L2-L3 central canal 
stenosis as secondary to service-connected back strain.

2.  Entitlement to a total temporary rating (TTR) due to 
treatment for a service-connected or other condition subject to 
compensation for purposes of convalescence.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968 and 
from March 1974 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January and March 2008 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

In July 2010, the Veteran testified during a Travel Board hearing 
before the undersigned; a copy of the hearing transcript is in 
the record.

The issue of entitlement to a TTR for purposes of convalescence 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's degenerative disc 
disease with neurogenic claudication and L2-L3 central canal 
stenosis is related to active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease 
with neurogenic claudication and L2-L3 central canal stenosis are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  VA's notice requirements 
apply to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Given the Board's favorable disposition of the Veteran's claim 
for service connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this appeal have 
been accomplished.

II. Analysis

The Veteran contends that his degenerative disc disease with 
neurogenic claudication and L2-L3 central canal stenosis is 
related to back injuries sustained during active service.  The 
Board notes that the Veteran is already service-connected for 
back strain and rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990); see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records reveal that the Veteran fell and 
injured his lower back in October 1978.  He was initially 
diagnosed with lumbosacral strain.  A September 1981 treatment 
record reflects that the Veteran reinjured his back and that the 
Veteran had a prior history of slip disc syndrome.  A separate 
September 1981 record shows continued complaints of discogenic 
low back pain with a diagnosis of probable musculoskeletal 
strain.

The Veteran was afforded a VA examination in January 1984, at 
which time, he complained of low back pain since 1978.  He also 
reported occasional tingling in the left leg.  A diagnosis of 
chronic low back pain with evidence of chronic left L4-L5 
radiculopathy on neurological examination.

During another VA examination in January 1986, the Veteran 
complained of lower back pain with any lifting or mildly 
strenuous activity.  Examination revealed that the Veteran had 
pain when he attempted to flex or extend his leg and foot against 
pressure.  X-rays revealed six lumbar vertebrae that were a 
congenital variant with spina bifida occulta from L6-S1.  The 
examiner noted that this would render the spine unstable at this 
joint.  A diagnosis of mild degenerative disease of the lumbar 
spine with spina bifida occulta was provided.

VA treatment records dated from June 2007 to September 2007 
reflect complaints of a back problem since 1978 when he was told 
he had a "bad disc."  The Veteran also complained of pain 
radiating down his left leg, as well as weakness and numbness 
going down both legs.  In September 2007, a diagnosis of 
progressive lumbar disc disease with severe left-sided sciatica 
and right bilateral leg weakness was provided.

A September 2007 magnetic resonance imaging (MRI) revealed an 
annular tear within the foramen to the left at L4-5 with a mild 
central bulge and donut-like ring stenosis at L2-L3 with a mild 
degenerative spondylolisthesis of L2 anterior to L3.  

During a VA examination in November 2007, the Veteran again 
complained of low back pain since 1978.  He stated that symptoms 
including left leg pain and numbness to the foot as well as right 
leg pain and numbness to the calf had progressively worsened over 
the last six to eight months.  The examiner noted that, since 
1990, the Veteran had worked part time off-and-on as a bowling 
machine mechanic.  A diagnosis of lumbar degenerative disc 
disease with neurogenic claudication secondary to L2-L3 central 
canal stenosis was provided.  The examiner stated that it was 
less likely than not that the Veteran's current low back 
condition was the result of his service-connected lumbar strain 
since mechanical low back pain does not typically result in 
degenerative disc disease.

VA treatment records dated from November 2007 to May 2009 reflect 
continued treatment for the Veteran's low back disability, 
including a decompression operation on the lumbar spine in 
January 2008.

The Veteran was afforded a VA general medical examination in May 
2009 in conjunction with his claim for a total disability rating 
based on individual unemployability (TDIU).  The Veteran 
complained of low back pain.  The examination report reflects 
decreased sensation in the lateral left foot with no radicular 
pain below the knee bilaterally on straight-leg raising.  A 
diagnosis of a lumbar spine condition status post two low back 
surgeries with residual burning sensation and numbness in both 
the right and left legs was provided.

The Veteran was afforded a Travel Board hearing before the 
undersigned in July 2010.  During his hearing, the Veteran 
testified that he injured his back during service and that both 
during and following service, he had neurological symptoms along 
with back pain including numbness and pain radiating into the 
left leg.  The Veteran asserted that these symptoms had been 
present since his discharge from service.

Finally, in August 2010, the Veteran submitted an opinion from a 
private nurse practitioner regarding his degenerative disc 
disease of the lumbar spine.  After a complete review of the 
claims file, the nurse practitioner concluded that it was more 
likely than not that the Veteran's current diagnosis of 
degenerative disc disease and spinal stenosis, including the 
current symptoms of back pain and sciatica was the result of his 
back injuries during active duty.  The nurse supported her 
opinion stating that the Veteran had suffered from two separate 
episodes of lumbar sprain during service and that degenerative 
disc disease was a slow progressing condition, adding, therefore, 
a patient can have normal findings and appear asymptomatic in the 
early stages of degenerative disc disease.  Further, she stated 
that back injuries could contribute to the development of 
degenerative disc disease and that pain can start after a major 
injury, or just on normal motion.  She also noted that the 
evidence suggested that the Veteran's degenerative disc disease 
and spinal stenosis were traumatic in origin and noted that he 
did not have a history of back injuries or pain prior to his in-
service lumbar strains.  

Given the foregoing, and resolving all doubt in the Veteran's 
favor, the Board finds that the evidence is at the very least in 
equipoise.  The August 2010 private opinion directly addresses 
the relationship between the Veteran's degenerative disc disease 
and his injuries during active service.  The private opinion was 
based on an extensive review of the claims file and the basis of 
the opinion is consistent with the Veteran's documented history.  
Given the private nurse practitioner's medical education and 
training, she meets the requirement of 38 C.F.R. § 3.159(a)(1) as 
one competent to provide diagnoses, statements, and/or opinions.  
Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  On the other 
hand, the Board acknowledges the November 2007 VA examiner's 
negative opinion.  In that opinion, the VA examiner only 
addressed whether the Veteran's degenerative disc disease was 
caused by his service-connected low back strain, but she did not 
address whether the Veteran's current degenerative disc disease 
was directly related to his lumbar spine injuries during active 
service.  The Board finds the private nurse practitioner's 
opinion is sufficient medical evidence of a link between the 
Veteran's degenerative disc disease with neurogenic claudication 
and L2-L3 central canal stenosis and service.  Resolving all 
doubt in the Veteran's favor, the Board concludes that service 
connection for degenerative disc disease with neurogenic 
claudication and L2-L3 central canal stenosis is warranted on a 
direct basis.  


ORDER

Service connection for degenerative disc disease with neurogenic 
claudication and L2-L3 central canal stenosis is granted.


REMAND

The Veteran contends that he is entitled to a TTR for the 
purposes of convalescence under the provisions of 38 C.F.R. 
§ 4.30.  

In light of the facts that the Board has granted service-
connection for degenerative disc disease with neurogenic 
claudication and L2-L3 central canal stenosis and that the record 
shows that the Veteran underwent a decompressive laminectomy at 
L2-L3 in January 2008, the Board finds that this claim must be 
remanded for further development and readjudication.  Here, the 
records are silent as to the length of the Veteran's 
convalescence period following the January 2008 surgery.  It is 
also unclear whether or not the Veteran has applied for Social 
Security Administration (SSA) benefits, in light of the fact that 
he has worked part-time since 1990.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney a 
letter requesting that he provide sufficient 
information, and if necessary, authorization 
to enable VA to obtain any additional 
evidence pertinent to the TTR claim remaining 
on appeal that is not currently of record.  
Specifically request that the Veteran provide 
a statement from his treating 
physician/surgeon indicating the date on 
which the Veteran's period of convalescence 
following the January 2008 surgery ended and 
the Veteran was able to return to work.  The 
letter should ask the Veteran to indicate 
whether he has applied for SSA benefits.

Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his attorney of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's TTR claim under the provisions 
of 38 C.F.R. § 4.30 (2010), in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
furnish to the Veteran and his attorney an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


